74 N.Y.2d 869 (1989)
In the Matter of Austin Lemontree, Inc., Appellant,
v.
New York State Liquor Authority, Respondent.
Court of Appeals of the State of New York.
Decided October 17, 1989.
Richard J. Oddo for appellant.
Sharon L. Tillman and Roberta L. Hiller for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (147 AD2d 476).